


Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of May
22, 2015 by and among CARBONITE, INC. (the “Borrower”), the Lenders party
thereto from time to time, the lenders listed on the signature pages hereto
(each a “Lender” and, collectively, the “Lenders”), and SILICON VALLEY BANK
(“SVB”), as the Issuing Lender and the Swingline Lender, and SVB, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). All capitalized terms used but not otherwise defined in this Amendment
have the meanings ascribed to them in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are party to
that certain Credit Agreement dated as of May 6, 2015 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”); and
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to modify and amend certain terms and conditions of the Credit
Agreement as provided herein. The Administrative Agent and the sole Lender have
agreed to so amend the Credit Agreement, subject to the terms and conditions set
forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and subject to the satisfaction of the
conditions to effectiveness described in Section 3 hereof, the Administrative
Agent, the Lenders and the Borrower agree as follows:
1.Capitalized Terms. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Credit Agreement.
2.Amendments to the Credit Agreement.
(a)Section 1.1 (Definitions-Definition of “Change of Control”) of the Credit
Agreement is hereby and restated in its entirety with effect from and after the
Effective Date(as defined below), to read as follows:
““Change of Control”: (a) at any time, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Exchange Act), directly or indirectly, of 40% or more of the ordinary voting
power for the election of directors of the Borrower (determined on a fully
diluted basis); (b) [reserved]; or (c) at any time, the Borrower shall cease to
own and control, of record and beneficially, directly or indirectly, 100% of
each class of outstanding Capital Stock of each Guarantor free and clear of all
Liens (except Liens created by the Security Documents).”
(a)    Section 7.6 (Restricted Payments) of the Credit Agreement is hereby
amended by inserting the following new subclause (e) immediately following
subclause (d) thereof:
“(e)    the Borrower may make Restricted Payments to repurchase its Capital
Stock pursuant to Borrower’s board-approved stock repurchase plans, in an
aggregate amount not to exceed $20,000,000 during the term of this Agreement,
provided that, after giving pro forma effect to any

1

--------------------------------------------------------------------------------








such Restricted Payment, Borrower shall remain in pro forma compliance with this
Agreement, including, without limitation, the financial covenants contained in
Section 7.1 hereof.”
3.    Conditions Precedent to Effectiveness. This Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
or waived prior to or concurrently herewith, each to the satisfaction of the
Administrative Agent (the date on which the following shall occur, the
“Effective Date”);
(a)     The Administrative Agent shall have received from the Borrower and the
sole Lender duly executed original (or, if elected by the Administrative Agent,
executed facsimiles followed promptly by executed originals) counterparts of
this Amendment.
(b)    All necessary consents and approvals to this Amendment shall have been
obtained.
(c)    No Default or Event of Default shall have occurred and be continuing,
both before and immediately after giving effect to the execution of this
Amendment.
(d)    After giving effect to this Amendment, each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
(e)    The Lenders and the Administrative Agent shall have received all
reasonable and documented out‑of‑pocket expenses in connection with the
preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto as set forth in Section 10.5 of the
Credit Agreement.
4.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders, as to itself, each of its
Subsidiaries and each other Loan Party, as applicable, that:
(a)    It has all requisite power and authority to enter into this Amendment and
to carry out the transactions contemplated hereby.
(b)    The execution, delivery, and performance of this Amendment (i) have been
duly authorized by all necessary organizational action, and (ii) do not and will
not (A) violate any material Requirement of Law binding on it or its
Subsidiaries, (B) violate any material Contractual Obligation of any Group
Member, or (C) result in or require the creation or imposition of any Lien upon
any properties or revenues of any Group Member pursuant to any material
Requirement of Law or any such material Contractual Obligation (other than Liens
created by the Security Documents).
(c)    No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the execution, delivery and performance by it of this Amendment,
other than authorizations or approvals that have been obtained or made and that
are still in force and effect.
(d)    This Amendment has been duly executed and delivered by it and is a
legally valid and binding obligation of it, enforceable against it in accordance
with its terms, except as enforcement may be

2

--------------------------------------------------------------------------------








limited by equitable principles (whether enforcement is sought by proceedings in
equity or law) or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally.
(e)    No Default or Event of Default exists as of the date of the effectiveness
of this Amendment or immediately before or immediately after giving effect to
the amendments contemplated in Section 2 above.
(f)    The representations and warranties set forth in this Amendment, the
Credit Agreement (as amended by this Amendment), and the transactions
contemplated hereby, and set forth in the other Loan Documents to which it is a
party, are true and correct in all material respects on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties (x) relate solely to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date or (y) are qualified by materiality in the text thereof, in which
case they should be true and correct in all respects).
5.    Choice of Law. This Amendment and the rights and obligations of the
parties under this Amendment shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.
6.    Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment, but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.
7.    Effect on Loan Documents.
(a)    The Credit Agreement and each of the other Loan Documents, as amended
hereby, shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of the Administrative Agent or any Lender under the Credit Agreement
or any other Loan Document. Except as expressly set forth herein, the Credit
Agreement and other Loan Documents shall remain unchanged and in full force and
effect. The amendments, consents, modifications and other agreements set forth
herein are limited to the specifics hereof, shall not apply with respect to any
facts or occurrences other than those on which the same are based, and except as
expressly set forth herein, shall neither excuse any future non-compliance with
the Credit Agreement or any other Loan Document, nor operate as a waiver of any
Default or Event of Default.
(b)    The Borrower acknowledges and agrees that neither the execution nor the
delivery by the Administrative Agent or the Lenders of this Amendment shall
(a) be deemed to create a course of dealing or otherwise obligate the
Administrative Agent or the sole Lender to grant other modifications of the
terms of the Credit Agreement under the same or similar circumstances in the
future, or (b) be deemed to create an implied waiver of any right or remedy of
the Administrative Agent or the Lenders with respect to any term or provision of
any Loan Document (including any term or provision relating to the occurrence of
a Material Adverse Effect).

3

--------------------------------------------------------------------------------








(c)    Upon and after the Effective Date, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified and amended hereby.
(d)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement and the Loan Documents as modified or amended
hereby.
(e)    This Amendment is a Loan Document.
(f)    Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”.
8.    Entire Agreement. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written and is the final expression and agreement of
the parties hereto with respect to the subject matter hereof.
9.    Reaffirmation of Obligations. Each of the Loan Parties hereby restates,
ratifies and reaffirms its obligations under each Loan Document to which it is a
party, effective as of the date hereof and amended hereby. The Loan Parties
hereby further ratify and reaffirm the validity and enforceability of all of the
Liens heretofore granted, pursuant to and in connection with the Guarantee and
Collateral Agreement or any other Loan Document to the Administrative Agent on
behalf and for the benefit of the Lenders and the Issuing Lender, as collateral
security for the obligations under the Loan Documents, in accordance with their
respective terms, and acknowledges that all of such Liens, and all collateral
heretofore pledged as security for such obligations, continues to be and remain
collateral for such obligations from and after the date hereof.
10.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
11.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and to the benefit of their respective
successors and assigns. No third party beneficiaries are intended in connection
with this Amendment.


[SIGNATURE PAGE FOLLOWS]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment by their respective
duly authorized officers.


BORROWER:


CARBONITE, INC.


By: /s/ Anthony Folger    
Name: Anthony Folger    
Title: Chief Financial Officer

[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND LENDERS:




SILICON VALLEY BANK,
as Administrative Agent, Issuing Lender, Swingline Lender and as a Lender

By: /s/ Jack Gaziano    
Name: Jack Gaziano    
Title: Managing Director











[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------




Acknowledged and Agreed:


CARBONITE SECURITIES CORPORATION, as a Guarantor
 
 
 
 
 
By: /s/ Anthony Folger
 
 
Name: Anthony Folger
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 


[Signature Page to First Amendment to Credit Agreement]

